ON MOTION EOR RE-HEARING.
Bombauer, J.,
delivered the opinion of the court.
The motion filed herein overlooks a very obvious distinction. Statements made by a merchant to a commercial reporter, touching his solvency, are binding on the merchant, exclusively on the theory that they are presumed to be made for the purpose of being communicated to the commercial world, and, incidentally, to the *680seller. Their admissibility in evidence against the merchant rests on this basis alone; beyond this they are mere hearsay. •
When a commercial reporter, as in this case, constructs a statement of his own, founded partly on his inspection of the books of the merchant, partly on his conversations' with the merchant, partly on his own unwarranted deductions from such conversations and books, and partly on information derived from third persons, the aggregate statement is in no sense a representation made by the merchant of his own condition, but is the reporter’s representation of such condition.
In making this representation, the reporter acts as agent of the seller, and not of the buyer. If a report thus constructed prove incorrect, in any particular, and credit is given upon the faith of the report as a whole, as was done in this case, the sale is not avoided for fraud, even though part of the statements made by the merchant to the reporter prove untrue, unless it distinctly appears that the statements made by the merchant himself to the reporter, formed a material inducement to the extension of the credit. Any other holding would place the merchant at the mercy of a careless or unscrupulous reporter.
The question in this case, therefore, was not as the motion assumes, one affecting the weight of the evidence, but was one affecting the failure of proof; and, while the instruction of the court on this branch of the case was correct, in the abstract, it was not warranted by the testimony.
Are-hearing is denied.
Thompson, J., concurs; Lewis, P. J., dissents.